Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 05/20/2021 has a total of 27 claims pending in the application; there are 3 independent claims and 24 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-12, the following limitations are recited:
- “a match filter configured to...” as recited in claim 1.
Dependent claims 2-12 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 13-20, the following limitations are recited:
- “a network switch configured to ...” as recited in claim 13.
- a network synchronization device“…” as recited in claim 13.
- “a match filter configured to...” as recited in claim 13.
Dependent claims 14-20 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 21-26, the following limitations are recited:
- “a first element ...” as recited in claim 21.
- “a second element ...” as recited in claim 21.
- a network synchronization device“…” as recited in claim 21.
- “a match filter configured to...” as recited in claim 21.
Dependent claims 22-26  are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a method synchronization of elements in a network.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, a match filter generate events for synchronizing operation of elements then associating information with elements in order to accomplish what solution or what is being done with these steps in the claims. 
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rentschler et al. Publication No. (US 20190386763 A1) in view of Ellegaard Patent No. (US 11,108,860 B1).  

Regarding claim 1, Rentschler teaches a network device (master network device 102 FIG.1), comprising:
a match filter (packet matching circuit controlled by MCU 118 [0022] FIG.1) configured to generate events for synchronizing operation of elements of a network at least partially responsive to information included in timing frames generated at a network switch (MCU 118 may be configured to generate time synchronous events to other elements of the node 102 based on information included in frame 306, Frame 306 include a pre-SFD field, a destination and source address field, an optional tag field, an EtherType field to indicate which protocol is encapsulated in the frame, a PTP header field, a payload, and a frame check sequence (FCS) field 0033-35] FIG.3).  
wherein the events for synchronizing operation of the elements comprise a first event generated at least partially responsive to first information associated with a first element and a second event generated at least partially responsive to second information associated with a second element (matching at least the EtherType and the subsequent first payload byte in the frame 306, MCU 118 may be configured to apply any suitable pattern matching to watch for message formats, depending upon the message format, the MCU may have a pattern for all Precision Time Protocol (PTP) events, or change the pattern to match only a single specific PTP event and perform a timestamp capture of timer or a counter at a specific point in time to mark the event in the PTP event message  [0037] 404-FIG.4).
	Rentschler does not explicitly teach a network-synchronization device.
	Ellegaard teaches a network-synchronization device (Ellegaard: a network synchronization end device synchronizes sequences numbers for a number of devices (i.e. two equipment entities, such as devices 302A and 302B of FIG. 3) of a network; Col.12, lines 23-50, FIG.9A).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Rentschler by the teaching of Ellegaard to synchronize operation through a network synchronization device  in order to  allow other network device to transmit an associated frame at about the same time (Ellegaard: col.7, lines 22-33; FIG.7).

Regarding claim 2, Rentschler teaches the network-synchronization device of claim 1, wherein the match filter is provided at a link layer of the network-synchronization device (PHY 414 may forward timestamps to MCU 402, MCU 402, may perform timestamp measurement and clock synchronization through link network layer [0039-41] 416 FIG.4).

Regarding claim 3, Rentschler teaches the network-synchronization device of claim 1, wherein each of the first element and the second element comprise edge elements communicatively coupled with the network-synchronization device (Nodes 102, 104A, 104B, 104C may implement any suitable electronic device, such as a computer, laptop, server, virtual machine, mobile device, sensor, or actuator [0026-28] FIG.1).

Regarding claim 4, Rentschler teaches the network-synchronization device of claim 1, comprising the first element and the second element (network 100 may have a clock distribution direction that is master-to-client, from master node 102 to nodes 104 [0030] FIG.1).

Regarding claim 5, Rentschler teaches the network-synchronization device of claim 1, wherein at least one of the timing frames includes one or more of the first information and the second information (frame 306  include a pre-SFD field, a destination and source address field, an optional tag field, an EtherType field to indicate which protocol is encapsulated in the frame, a Precision Time Protocol (PTP) header field, a payload, and a frame check sequence (FCS) field [0034] FIG.3).

Regarding claim 6, Rentschler teaches the network-synchronization device of claim 1, wherein the match filter is configured to:
generate the first event at least partially responsive to receiving a first timing frame including the first information (each frame transmitted, the PHY of the node signal an event to the MCU of the node that the sync frame was recognized while being sent. On each Sync frame transmitted, the PHY of the node signal with an external event generated by the PHY, the event may be used to record a precise timestamp. The timestamp indicate the time at which the frame leaves the PHY. The current counter value may be recorded as sync-Event-Egress-Timestamp, which may later be used by the MCU to determine a precise master time of the PHY event [0047-49] FIG.5).; and
generate the second event at least partially responsive to receiving a second timing frame including the second information (each frame transmitted, the PHY of the node signal an event to the MCU of the node that the sync frame was recognized while being sent. On each Sync frame transmitted, the PHY of the node signal with an external event generated by the PHY, the event may be used to record a precise timestamp. The timestamp indicate the time at which the frame leaves the PHY. The current counter value may be recorded as sync-Event-Egress-Timestamp, which may later be used by the MCU to determine a precise master time of the PHY event [0047-49] FIG.5).

Regarding claim 7, Rentschler teaches the network-synchronization device of claim 1, wherein the match filter further comprises a timing-frame definition including the first information and the second information and the match filter is configured to determine whether the received timing frame includes one or more of the first information and the second information responsive to observing a relationship between the received timing frame and the timing-frame definition (The packet matching circuit is configured to match contents of received packets to the apparatus and identify whether a packet has been received. The packets include a synchronization packet followed by a follow-up packet, and provide a synchronization timestamp based on a signal from the packet matching circuit that the synchronization packet has been matched, and provide a follow-up timestamp based on a signal from the packet matching circuit that the follow-up packet has been matched after reception of the synchronization packet. [0022-23] FIG.3).

Regarding claim 8, Rentschler teaches the network-synchronization device of claim 1, wherein the first event comprises operational instructions for the first element, and the second event comprises operational instructions for the second element (PHY 108 may receive instructions or data from MCU 118 through such a port. PHY 108 may include a timing port to send information to MCU 118 [003132] FIG.2).

Regarding claim 9, Rentschler teaches the network-synchronization device of claim 1, wherein each of the timing frames includes identifying information indicative that the timing frame is a timing frame (The packet include any suitable timing information. Contents of the follow-up packet may be used to forward an origin grandmaster time, which may include the moment that the sync packet left a grandmaster port (a port that sent the message to port 302), as well as the residence time on transmission lines and time for each hop (on every network bridge between grandmaster and the destination node). [0035-36] FIG.3).

Regarding claim 10, Rentschler teaches the network-synchronization device of claim 9, wherein the match filter is configured to determine whether a received frame is a timing frame at least partially responsive to a presence or absence of the identifying information in the received frame ((The packet matching circuit may be configured to match contents of received packets to the apparatus and identify whether a packet has been received. The packets may include a synchronization packet followed by a follow-up packet. The hardware timer circuit may be configured to provide a synchronization timestamp based on a signal from the packet matching circuit that the synchronization packet has been matched [0022-23] FIG.3).

Regarding claim 11, Rentschler teaches the network-synchronization device of claim 1, comprising a framer configured to generate a data frame indicative of a property sensed by a sensor of the first element (a sensor controller may timestamp events such as an electrical event from a connected sensor switch [0059-60] FIG.6).

Regarding claim 12, Rentschler teaches the network-synchronization device of claim 1, comprising a framer configured to generate a control signal indicative of an operation to be performed by an actuator of the first element (Nodes 102, 104A, 104B, 104C may implement any suitable electronic device, such as a sensor, or actuator [0028-29] FIG.1).

Regarding claims 13-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-12, where the difference used is the limitations were presented from a “device” side with a switch and a device (Rentschler: [0059] FIG.1) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 21-26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-12, where the difference used is the limitations were presented from a “system” side with a elements and a device (Rentschler: [0039] FIG.4) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 27, related to the same limitation set for hereinabove in claims 1-12, where the difference used is the limitations were presented from a “method” side with comparing relationship between information (Rentschler: [0061-63] FIG.5) the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472